ORDER

PER CURIAM.
AND NOW, this 6th day of December, 2011, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
1. Whether the Commonwealth Court erred by applying a new lenient standard of “inconsistency” for determining when statutory provisions conflict (and thus may be denied effect) instead of the strict “irreconcilable” standard required by the Statutory Construction Act and precedents of this Court!?]
2. Whether the Commonwealth Court erred in its application of Penn Jersey Advance, Inc. v. Grim, 599 Pa. 534, 962 A.2d 632 (2009), citing it as precedent for finding conflict between the annual public filing requirement under the Coroner’s Act and the Right-To-Know Law’s requirement of immediate disclosure, when Penn Jersey reached a contrary conclusion, finding that the same annual filing requirement did not conflict with a statutory provision allowing immediate disclosure!?]